
	
		I
		111th CONGRESS
		1st Session
		H. R. 1759
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Inslee (for
			 himself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To distribute emission allowances under a domestic
		  cap-and-trade program to facilities in certain domestic energy-intensive
		  industrial sectors and subsectors to prevent an increase in greenhouse gas
		  emissions by manufacturing facilities located in countries without commensurate
		  greenhouse gas regulation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EMPLOY Act or
			 the Emission Migration Prevention with
			 Long-term Output Yields Act.
		2.FindingsThe Congress finds the following:
			(1)All domestic and foreign industries should
			 contribute to climate stabilization.
			(2)Domestic producers of certain
			 energy-intensive products subject to international competition present a unique
			 challenge for United States climate policy because the increased costs
			 associated with compliance may unintentionally cause domestic industry to
			 divert new investments and production to facilities located in countries
			 without commensurate greenhouse gas regulation.
			(3)Without exempting any industries, the
			 United States must move forward with economy-wide action on climate change
			 while reducing incentives for producers to relocate to unregulated countries,
			 which could displace both jobs and emissions.
			(4)International agreements are the most
			 appropriate means to reduce emissions from energy-intensive industries because
			 unilateral domestic efforts to reduce greenhouse gas emissions could accelerate
			 the relocation of energy-intensive manufacturing abroad.
			(5)Carbon leakage can be mitigated
			 substantially through the output-based distribution of emission
			 allowances.
			(6)Output-based emission allowance
			 distribution is an appropriate temporary measure that should complement other
			 targeted domestic and international policies and agreements meant to encourage
			 United States trading partners to substantially reduce global greenhouse gas
			 emissions.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To compensate the owners and operators of
			 facilities in eligible domestic industrial sectors and subsectors for carbon
			 emission costs incurred under any domestic cap-and-trade program.
			(2)To limit compensation to the owners and
			 operators of facilities in eligible industrial sectors and subsectors to an
			 amount of emission allowances that will prevent carbon leakage while also
			 rewarding innovation and facility-level investments in energy efficiency
			 performance improvements.
			(3)To provide
			 compensation to the owners and operators of facilities in eligible industrial
			 sectors and subsectors for both the direct and indirect costs of purchasing
			 emission allowances needed for compliance with a domestic cap-and-trade
			 program, but not for costs associated with other related or unrelated market
			 dynamics.
			(4)To prevent carbon
			 leakage resulting from direct and indirect compliance costs incurred under a
			 domestic cap-and-trade program.
			(5)To eliminate or reduce emission allowance
			 distribution under this Act when such distribution is no longer necessary to
			 prevent carbon leakage from eligible sectors or subsectors.
			4.DefinitionsIn this Act:
			(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)The term
			 cap-and-trade program means an economy-wide program enacted by
			 Congress that distributes or auctions emission allowances for the control of
			 greenhouse gas emissions under the Clean Air Act.
			(3)The term
			 carbon dioxide equivalent means, for each greenhouse gas, the
			 quantity of greenhouse gas that the Administrator determines makes the same
			 contribution to global warming as 1 metric ton of carbon dioxide.
			(4)The term carbon leakage means
			 any substantial increase (as determined by the Administrator) in greenhouse gas
			 emissions by manufacturing facilities located in countries without commensurate
			 greenhouse gas regulation which increase is caused by an incremental cost of
			 production increase in the United States as a result of a domestic
			 cap-and-trade program.
			(5)The term
			 covered facility means, for each calendar year, a facility that
			 emits greenhouse gases in that year and that has an obligation to submit
			 emission allowances for such greenhouse gas emissions under any cap-and-trade
			 program.
			(6)The term
			 emission allowance means an authorization, under any cap-and-trade
			 program, to emit 1 carbon dioxide equivalent of greenhouse gas.
			(7)The term
			 facility means 1 or more buildings, structures, or installations
			 of an entity on 1 or more contiguous or adjacent properties located in the
			 United States.
			(8)The term
			 greenhouse gas means any gas designated as a greenhouse gas under
			 a cap-and-trade program.
			(9)The term output means the
			 total tonnage or other standard unit of production (as determined by the
			 Administrator) produced by a manufacturing facility.
			(10)The term
			 vintage year means the calendar year for which an emission
			 allowance is established under a domestic cap-and-trade program.
			(11)The term
			 NAICS means the 2007 North American Industrial Classification
			 System.
			5.Distribution of
			 Emission Allowances to certain energy-intensive manufacturing
			 facilities
			(a)Distribution of
			 emission allowances
				(1)In
			 generalThe Administrator shall annually distribute emission
			 allowances, in amounts calculated under subsection (c), to the owners and
			 operators of facilities in eligible industrial sectors and subsectors
			 designated under subsection (b), subject to the maximum quantity limitation
			 established under paragraph (2) of this subsection.
				(2)MaximumThe maximum quantity of emission allowances
			 distributed under paragraph (1) each year shall equal 15 percent of the total
			 quantity of allowances distributed or auctioned during the first year under a
			 cap-and-trade program for which allowances are required to be submitted under
			 such program. If the total allowances calculated under subsection (c) exceed
			 such maximum, the Administrator shall reduce the amount distributed to owners
			 and operators under paragraph (1) on a pro rata basis.
				(b)Eligible
			 industrial sectors and subsectors
				(1)In
			 generalNot later than
			 January 1, 2011, the Administrator shall promulgate a rule designating, based
			 on the criteria under paragraph (2), the industrial sectors and subsectors in
			 which an owner or operator of a facility in such a sector or subsector may
			 receive emission allowances under this Act.
				(2)Presumptively
			 eligible sectors and subsectorsAn owner or operator of a facility shall
			 receive emission allowances under subsection (a) if such facility is in a
			 sector or subsector that is included in a six-digit classification of the NAICS
			 and that meets either the energy intensity criteria or greenhouse gas intensity
			 criteria under subparagraph (A) (or both the energy intensity criteria and
			 greenhouse gas criteria under subparagraph (A)) and the trade intensity
			 criteria under subparagraph (B). The Administrator, in consultation with other
			 Federal agencies, as appropriate, may rescind the eligibility of a sector or
			 subsector only if the Administrator determines, after notice and opportunity
			 for public comment, that such sector or subsector does not meet the energy
			 intensity criteria or the greenhouse gas intensity criteria under subparagraph
			 (A) and the trade intensity criteria under subparagraph (B), and such sector or
			 subsector would not be subject to carbon leakage in the absence of the
			 allowance distribution under this section.
					(A)Energy intensity
			 or greenhouse gas intensity
						(i)Energy
			 IntensityThe sector or subsector has an energy intensity of at
			 least 5 percent, calculated by dividing the cost of the purchased electricity
			 and fuel costs of the sector or subsector by the value of the shipments of the
			 sector or subsector, based on data described in subparagraph (C).
						(ii)Greenhouse gas
			 intensityThe sector or subsector has a greenhouse gas intensity
			 of at least 5 percent, calculated by dividing 40 times the tons of carbon
			 dioxide equivalent greenhouse gas emissions (including direct emissions from
			 fuel combustion, process emissions, and indirect emissions from the generation
			 of electricity used to produce output) of the sector or subsector by the value
			 of the shipments of the sector or subsector, based on data described in
			 subparagraph (C) from the most recent calendar year for which reliable data is
			 available. When calculating the greenhouse gas intensity, the Administrator
			 may, to the extent necessary, use economic and engineering models and the best
			 available information on technology performance levels for such sector or
			 subsector.
						(B)Trade
			 intensityThe sector or
			 subsector has a trade intensity of at least 15 percent, calculated by dividing
			 the value of the total imports and exports of such sector or subsector by the
			 value of the shipments plus the value of imports of such sector or subsector,
			 based on data described in subparagraph (C).
					(C)Data
			 sources
						(i)Electricity and
			 Fuel Costs, Value of ShipmentsFor purposes of this subsection,
			 the Administrator shall determine electricity and fuel costs and the value of
			 shipments for data from years 2006, 2007, or 2008 from the United States Census
			 of Mineral Industries and the United States Census Annual Survey of
			 Manufacturers, or, if such data is unavailable, from data from the 2002 or 2006
			 Energy Information Agency’s Manufacturing Energy Consumption Survey and the
			 2002 or 2007 Economic Census of the United States. The Administrator shall use
			 data from the most detailed industrial classification level if such data is
			 available. If data are unavailable for any sector or subsector at the six-digit
			 classification level in the NAICS, then the Administrator may extrapolate the
			 information necessary to determine the eligibility of a sector or subsector
			 under this paragraph from available data pertaining to a broader industrial
			 category classified in the NAICS.
						(ii)Imports and
			 ExportsFor purposes of this subsection, the Administrator shall
			 establish the value of imports and exports by using United States International
			 Trade Commission data.
						(iii)PercentagesThe
			 Administrator shall round the energy intensity and greenhouse gas intensity
			 percentages under subparagraph (A) and the trade intensity percentage under
			 subparagraph (B) to the nearest whole number.
						(iv)Greenhouse gas
			 intensity dataTo determine
			 greenhouse gas intensity under subparagraph (A), the Administrator may use the
			 Bureau of Economic Analysis Benchmark Input-Output Accounts or the 2002 or 2006
			 Energy Information Agency’s Manufacturing Energy Consumption Survey. The
			 Administrator shall use emissions data from a United States Registry of
			 Greenhouse Gas Emissions for the purposes of determining eligibility under this
			 subsection when such data becomes available.
						(v)Metal Production
			 Classified under more than one NAICS CodeIn determining eligibility under this
			 subsection, the Administrator shall—
							(I)aggregate data for
			 the beneficiation or other processing of metal ores with subsequent steps in
			 the process of metal manufacturing regardless of the NAICS code under which
			 such activity is classified; and
							(II)aggregate data for the manufacturing of
			 steel with the manufacturing of steel pipe and tube made from purchased steel
			 in a non-integrated process.
							(3)Individual
			 showingRegardless of the
			 section of the NAICS code under which a sector or subsector is classified, the
			 owners or operators of a manufacturing facility (or facilities) in such sector
			 or subsector shall receive emission allowances under subsection (a) if
			 sufficient evidence exists, from sources other than, and in addition to, those
			 described in paragraph (2), that such facility (or facilities) meets either the
			 energy intensity criteria or the greenhouse gas intensity criteria (or both the
			 energy intensity criteria and the greenhouse gas intensity criteria) and the
			 trade intensity criteria under paragraph (2). For the purposes of this
			 paragraph, the Administrator may accept data submitted by the owners or
			 operators of a manufacturing facility (or facilities).
				(4)Administrative
			 determination of additional eligible sectors or subsectorsAny person may petition the Administrator
			 to designate as eligible under this subsection any sector or subsector that
			 does not meet the criteria under paragraph (2) or (3) but demonstrates to the
			 satisfaction of the Administrator that it is subject to carbon leakage,
			 comparable to that of sectors or subsectors that meet the criteria under
			 paragraphs (2) or (3). In determining whether a sector or subsector is subject
			 to carbon leakage, the Administrator, in consultation with other Federal
			 agencies, as appropriate, shall take into account, in addition to the sector or
			 subsector’s energy intensity, greenhouse gas intensity, and trade intensity, as
			 calculated under paragraph (2), each of the following:
					(A)The potential for
			 greater foreign sourcing of production or services and the effect of
			 international competition on domestic production.
					(B)The effect of
			 international markets on product pricing.
					(C)The potential for net imports to increase
			 or exports to decrease (resulting in a loss of market share held by domestic
			 manufacturers to manufacturers located in other countries) caused by the direct
			 and indirect compliance costs under a domestic cap-and-trade program.
					(D)The state of
			 international negotiations, agreements, and activities to reduce global
			 greenhouse gas emissions.
					(c)Calculation of
			 Allowances
				(1)Covered
			 facilitiesExcept as provided
			 in subsection (a)(2), the quantity of emission allowances distributed by the
			 Administrator under this section for a calendar year to the owner or operator
			 of a covered facility shall be equal to the sum of the facility’s direct
			 compliance allowance factor and the facility’s indirect carbon allowance
			 factor. Calculations under this paragraph shall be based on the average of data
			 from the calendar years that are 2 and 3 calendar years prior to the calendar
			 year of distribution. For purposes of determining such amounts for each
			 calendar year:
					(A)Direct
			 compliance allowance factorThe direct compliance allowance
			 factor for a facility for a calendar year is the product of—
						(i)the
			 output of the facility; and
						(ii)85
			 percent of the average tonnage (adjusted on a carbon dioxide equivalency basis)
			 of greenhouse gas emissions per unit of output for all facilities in the sector
			 or subsector, as determined by the Administrator based on reports provided
			 under subparagraph (C).
						(B)Indirect carbon
			 allowance factorThe indirect
			 carbon allowance factor for a facility for a calendar year is the product
			 obtained by multiplying the total output of the facility by the fraction set
			 forth in clause (i) (the emissions intensity factor) and the fraction set forth
			 in clause (ii) (the electricity efficiency factor) for the year
			 concerned.
						(i)Emissions
			 intensity factor
							(I)Regulated
			 electricity marketsIn a regulated electricity market, the
			 emissions intensity factor is the average tonnage (adjusted on a carbon dioxide
			 equivalency basis) of greenhouse gas emissions per kilowatt hour of the
			 electricity purchased by the facility, as determined by Administrator based on
			 reports provided under subparagraph (D).
							(II)Wholesale
			 competitive electricity marketsIn a wholesale competitive
			 electricity market, the emissions intensity factor is the average tonnage
			 (adjusted on a carbon dioxide equivalency basis) of greenhouse gas emissions
			 per kilowatt hour of the marginal source of supply of electricity purchased by
			 the facility, as determined by the Administrator based on reports provided
			 under subparagraph (D).
							(ii)Electricity
			 efficiency factorThe
			 electricity efficiency factor is 85 percent of the average amount of
			 electricity (in kilowatt hours) used per unit of output for all facilities in
			 the sector or subsector concerned, as determined by the Administrator based on
			 reports provided under subparagraph (C).
						(C)Report to
			 AdministratorEach owner or
			 operator of a facility in any sector or subsector designated under subsection
			 (b) and each department, agency, and instrumentality of the United States shall
			 provide the Administrator with such information as the Administrator finds
			 necessary to determine the direct compliance allowance factor and the indirect
			 carbon allowance factor for each facility subject to this section.
					(D)Greenhouse gases
			 from electricityEach person
			 selling electricity to the owner or operator of a facility in any sector or
			 subsector designated under subsection (b) shall provide the owner or operator
			 of the facility and the Administrator, on a quarterly basis, such information
			 as is required to determine the emissions intensity factor under subparagraph
			 (B)(i).
					(E)Emissions
			 intensity factor reductionIn
			 calculating the average tonnage (adjusted on a carbon dioxide equivalency
			 basis) of greenhouse gas emissions for the numerator of the emissions intensity
			 factor under subparagraph (B)(i), the Administrator shall reduce the actual,
			 total tonnage (adjusted on a carbon dioxide equivalency basis) used by the
			 tonnage of allowances the Administrator determines are distributed at no cost
			 under any cap-and-trade program to the person making the sale of electricity
			 and are used by such person to prevent electricity rate increases to the owner
			 or operator of the facility.
					(F)Iron and steel
			 sector or subsectorsFor the
			 purposes of determining the quantity of emission allowances to be distributed
			 under this section to the owner or operator of any iron and steel manufacturing
			 facility in a sector or subsector designated under subsection (b), the
			 Administrator shall consider as in different sectors and subsectors facilities
			 using integrated iron and steelmaking technologies (including coke ovens, blast
			 furnaces, and other iron-making technologies) and facilities using electric arc
			 furnace technologies when calculating sector or subsector averages under
			 subparagraphs (A) and (B).
					(2)Other eligible
			 entitiesThe quantity of
			 emission allowances distributed by the Administrator for a calendar year to an
			 owner or operator of a facility in an eligible industrial sector or subsector
			 that is not a covered facility shall be equal to the indirect carbon allowance
			 factor for the facility, as determined under paragraph (1)(B). Calculations
			 under this paragraph shall be based on the average of data from the calendar
			 years that are 2 and 3 calendar years prior to the calendar year of
			 distribution.
				(3)Initial years of
			 operationThe Administrator
			 shall issue regulations governing the distribution of emission allowances to a
			 facility entitled to emission allowances under this Act for such facility’s
			 first and second years of operation. These regulations shall provide
			 for—
					(A)the distribution
			 of emission allowances to such facilities based on comparable facilities in the
			 same sector or subsector; and
					(B)an adjustment in
			 the third year of operation to reconcile the total quantity of emission
			 allowances received during the first and second years of operation to the
			 quantity the facility would have received during the first and second years of
			 operation had the appropriate data been available.
					6.Reports to
			 CongressNot later than one
			 year after the first year in which allowances are distributed pursuant to this
			 Act, and at least every two years thereafter, the Administrator, in
			 consultation with other Federal agencies, as appropriate, shall transmit to
			 Congress a report on the carbon leakage of domestic industrial manufacturers
			 and the effectiveness of the distribution of emission allowances under section
			 5 in achieving the purposes of this Act. Such reports shall include
			 recommendations on how to better achieve the purposes of this Act.
		7.Modification or
			 elimination of distribution of allowances to energy-intensive manufacturing
			 facilities
			(a)Annual phase
			 down subject to review
				(1)ReductionSubject to paragraph (2), beginning in
			 calendar year 2026, and in each calendar year thereafter, the Administrator
			 shall reduce, on a pro-rata basis, the amount of emission allowances
			 distributed under this Act by an amount equal to 10 percent of the amount of
			 emission allowances distributed in calendar year 2025.
				(2)ReviewIf the Administrator, in consultation with
			 other Federal agencies, as appropriate, determines that less than 90 percent of
			 the global output from a sector or subsector is manufactured in countries
			 subject to commensurate greenhouse gas regulation, then the Administrator
			 shall, by rule, eliminate the reduction under paragraph (1). The Administrator
			 may eliminate the reduction under paragraph (1) for individual sectors or
			 aggregates of sectors and subsectors, as appropriate. In making such
			 determination, the Administrator shall consider a country to have commensurate
			 greenhouse gas regulation if—
					(A)such country’s annual greenhouse gas
			 intensity or energy intensity (as described in section (5)(b)) for a sector or
			 subsector is less than the greenhouse gas intensity or energy intensity for
			 such sector or subsector in the United States in the most recent calendar year
			 for which reliable data are available; and
					(B)such country has implemented policies,
			 including cap-and-trade systems, export tariffs, electricity generation
			 regulations, and greenhouse gas emission fees, that individually or
			 collectively impose a incremental cost of production increase associated with
			 greenhouse gas emissions from a sector or subsector that is at least 70 percent
			 of the cost of complying with a domestic cap-and-trade program in the United
			 States for comparable facilities in the same sector or subsector, averaged over
			 a two year period.
					(b)Presidential
			 determination and modificationNotwithstanding subsection (a), if the
			 President determines that other countries have taken actions that have
			 substantially mitigated the risk that companies in a particular sector or
			 subsector will reduce existing or not initiate new production in the same
			 sector or subsector in the United States due to the costs of complying with a
			 domestic cap-and-trade program, then the President shall so notify the
			 Administrator. Upon such notification, the Administrator, in consultation with
			 other Federal agencies, as appropriate, shall by rule reduce the amount of
			 emission allowances distributed under this Act to reflect the reduced risk. The
			 Administrator shall take no action under this subsection unless the
			 Administrator determines, by clear and convincing evidence, such risk has been
			 reduced. No reduction in the distribution of emission allowances under this
			 paragraph shall be effective before January 1, 2020.
			8.Cessation of
			 qualifying activitiesIf, as
			 determined by the Administrator, a facility is no longer in an eligible sector
			 or subsector designated under section 5(b)—
			(1)the Administrator
			 shall not distribute emission allowances to the owner or operator of such
			 facility under this Act; and
			(2)the owner or
			 operator of such facility shall return to the Administrator all allowances that
			 have been distributed to it for future vintage years and the number of emission
			 allowances equal to the product of—
				(A)the number of emission allowances
			 distributed to the facility under this Act for the vintage year in which the
			 facility ceases to be in an eligible sector or subsector designated under
			 section 5(b); and
				(B)one-twelfth of the number of months that
			 the facility or entity was in an eligible sector or subsector designated under
			 section 5(b).
				
